DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Status of the Application
The following is a Final Office Action in response to Examiner's communication of 04/18/2022, Applicant, on 09/20/2022.
Status of Claims
Claims 1-3 and 19 are currently amended. 
Claims 4-18 were previously presented. 
Claims 1-19 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.
Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.
1) Regarding applicant’s arguments on page 8 “It is clear that the claimed steps do not in fact recite elements failing into the "Mental Processes" and particularly do not recite any computation that can be reasonably performed in the human mind in a substantially real-time manner. The Examiner fails to explain how in fact these steps are "abstract," particularly when all of these steps are performed a computer processor configured to perform computational tasks. Indeed, the Examiner provides no basis for his assertion, which is contrary to the guidelines set forth in the MPEP for making such determinations.”
The examiner respectfully disagrees.
The Examiner asserts that the present claims recite an abstract idea of finding expected yield, lowest cost, and a lowest production time for custom paper production process. The claimed elements can be done by an ordinary skilled in the arts using pen and paper. The claimed processor and computer are high generality computer elements used to apply the abstract idea as stated in the 35 USC § 101 rejection below.
2) Regarding applicant’s arguments on page 9 “Second, regarding Step 2A, Prong Two, of the 2019 Revised Guidance, the Examiner asserts that claim 1 does not include additional elements that integrate the abstract idea into a practical application. Office Action, p. 4. The Examiner does not even acknowledges all of the claim elements that were previously presented (including, for example, the identifying input items, identifying converting processes, computing expected yields, etc.). Nonetheless, the Examiner proceeds to assert that that the claim elements of receiving does not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Id. However, not only is the Examiner's reasoning conclusory without any analysis, it is also misplaced. The question is whether the claim recites technical features that that integrate the abstract idea into a practical application”
The examiner respectfully disagrees.
The Examiner asserts that the additional elements in the present claims, done by a computer or a processor do not integrate the claims into a practical application because the elements are recited at a high level of generality. This is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor”, nothing in the claim element precludes the step from practically being performed in the human mind.
For example, but for the “by a processor” language, the claim encompasses the user manually calculating effective cost and selecting production machines to produce the custom papers. Additionally, the mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. The claims lack technical features
Thus, the claim recites a mental process without additional elements to integrate them into a practical application.
Accordingly, the Examiner maintains the 35 USC § 101 rejections of the pending claims in the present office action.
Response to Arguments - 35 USC § 102/103
The arguments have been fully considered, but they are not persuasive.
Regarding applicant’s arguments on pages 10-11 “Alfred fails to disclose this identifying of an input to output converting process and corresponding input inventory items satisfying the claimed criteria of greatest expected yield, the lowest cost, and/or the lowest production time. At best, Alfred discloses computing a total cost associated with making a custom product(s) and outputs this cost for quotation purposes. Alfred fails to disclose any consideration of multiple converting processes and corresponding input inventory items which could be used to satisfy the custom product request. Moreover, in Alfred, there is no consideration whether the converting process and associated input item used in quotation result in a greatest expected yield, a lowest cost, and/or a lowest production time among a plurality of possible converting process options and corresponding input inventory items. 
Furthermore, the input inventory items used in the claimed identifying of an input to 
output conversion process, are determined via filtering a plurality of inventory items to identify a subset of input inventory items having minimum physical characteristics necessary for being converted into output items having the requirements of the requested custom paper product which is not disclosed in the prior art. 
Alfred fails to disclose this claimed filtering to identify a subset of input inventory items. Alfred does not explicitly disclose if/how any inventory items are identified or selected for use in the disclosed quotation process, let alone for use in identifying a converting process and corresponding inventory items associated with a greatest expected yield, a lowest cost, and/or a lowest production time”
The examiner respectfully disagrees.
The Examiner rejected the argued limitation as follow, and identifying, in substantially real-time based on the computing, an input to output converting process and corresponding input inventory items associated with at least one of a greatest expected yield among the plurality of computed expected yields, a lowest cost among the plurality of computed expected costs, and a lowest production time among the plurality of computed expected production times [Alfred, para. 0108, Alfred teaches “For stock items, the order identifies the lowest cost supplier of the ordered item(s) found in the database as well as the supplier's price. Thus, the requester or the provider may then place the order with most cost-effective supplier” wherein optimizing cost. Para. 0087 teaches “In addition, certain additional costs associated with custom-printed paper products are factored into the total variable cost. Such "printing costs" include, for example, printing press run time costs and ink costs. These costs are included in the variable cost estimate for the requested paper product, and are calculated at step 510. Printing press run time costs are calculated if the requested product requires printing” wherein optimizing time. Claim 16 teaches “wherein the quotation is delivered to the requester in real time” wherein real time optimization]. The Examiner asserts that with the broadest reasonable interpretation of the argued limitation, Alfred teaches a real time cost calculation as in claim 16 and it is clear in para. 0087 that Alfred is optimizing cost and including in the optimization press run time.
In addition, Alfred teaches computing, in parallel by the processor, at least one of a plurality of expected yields, costs and production times for converting each of the identified input inventory items into the output inventory items having the one or more output requirements, wherein the computation is performed based on the obtained data [Alfred, Abstract, Alfred teaches “a method for estimating the cost of a custom-processed or custom-printed paper product. The method includes the step of receiving a request for a custom-processed or custom-printed paper product, where the request includes at least one product requirement. The method also includes the step of determining an estimated cost of manufacturing the requested custom-processed or custom-printed paper product based at least in part on the at least one product requirement” Wherein computing cost of production. Para. 0005 teaches “These factors include knowledge of the type of paper (e.g., size, thickness, basis weight) used by the requester's equipment, the types of printing and paper slitting machines that will be required for the manufacturer to process the order, the machine running time necessary for the manufacturer to process the order” wherein “machine running time necessary for the manufacturer to process the order” is equivalent to production time] as recited in the present prior arts rejection.
Further, the Examiner relied on Harnesk (newly cited reference) teaching the limitation wherein each inventory item in the identified subset of input inventory items comprises at least one physical characteristic that is different than each other identified inventory item, the different physical characteristic being associated with at least one of each identified input inventory item having been partially converted in association with a prior conversion process and each identified input inventory item having different initial physical characteristics; [Harnesk, para. 0136, Harnesk teaches “Template production device 804 is configured to follow instructions (e.g., production instructions 114 as generated by computer system 104) to stamp and/or cut templates for packaging products (e.g., boxes) into the source packaging material 808a. For example, production track 800 is depicted as having output, onto material exit tray 806, processed packaging material 808b that includes two packaging templates 809a and 809b in a tiled or side-by-side configuration” wherein the two templates have different characteristics and are been partially converted prior to being processed] 
Alfred in view of Harnesk teaches all the limitations of claim 1 as presently claimed.
Accordingly, the Examiner maintains the prior arts rejections of the pending claims in the present office action.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, orany new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-19 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 1-19 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of computing converting cost and yield of processing paper product. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “A process for computing, in an on-demand converting environment, the yield, production time and/or cost of converting input inventory items into custom output inventory items that meet certain output requirements, wherein it is impractical to track the input and output inventory items via a bill of materials and/or part number system because of the amorphous nature of the input and output inventory items, the process comprising: receiving a request for a custom paper product comprising one or more output requirements for the custom paper product, the output requirements comprising physical characteristics comprising at least one of grade, thickness, basis weight, weight, linear measure, width, length, diameter, core, quality, condition and mill source, wherein a plurality of different input inventory items could be used to satisfy the request; filtering a plurality of inventory items to identify a subset of input inventory items, the subset of input inventory items having minimum physical characteristics necessary for being converted into output inventory items having the one or more output requirements for the custom paper product, the physical characteristics comprising at least one of grade, thickness, basis weight, weight, linear measure, width, length, diameter, core, quality, condition and mill source, wherein each inventory item in the identified subset of input inventory items comprises at least one physical characteristic that is different than each other identified inventory item, the different physical characteristic being associated with at least one of each identified input inventory item having been partially converted in association with a prior conversion process and each identified input inventory item having different initial physical characteristics; identifying at least one of a plurality of converting processes capable of converting each of the identified input inventory items into the custom paper product; identifying at least one of a plurality of machines capable of performing the identified converting process; obtaining data, the data comprising at least one of: output category attributes, machine speed attributes, and process cost attributes; computing at least one of a plurality of expected yields, costs and production times for converting each of the identified input inventory items into the output inventory items having the one or more output requirements, wherein the computation is performed based on the obtained data; and identifying, in substantially real-time based on the computing, an input to output converting process and corresponding input inventory items associated with at least one of a greatest expected yield among the plurality of computed expected yields, a lowest cost among the plurality of computed expected costs, and a lowest production time among the plurality of computed expected production times”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite Mental Process because an ordinary person can reasonably compute such a process and determine cost using pen and paper. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 2-19 recite a Mental Process because the claimed elements describe a process for computing converting cost and yield of processing paper product. As a result, claims 2-19 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “by a processor”, “from a computing device”, “in parallel by the processor”, and  “receiving a request”. When considered in view of the claim as a whole, the step of “receiving” does not integrate the abstract idea into a practical application because “receiving” is an insignificant extra solution activity to the judicial exception used to apply the abstract idea. When considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-19 do not include any additional elements beyond those recited by independent claim 1. As a result, claims 2-19 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include  “by a processor”, “from a computing device”, “in parallel by the processor”, and  “receiving a request”. The step of “receiving” does not amount to significantly more than the abstract idea because “receiving” is well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(ll). The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-19 do not include any additional elements beyond those recited by independent claim 1. As a result, claims 2-19 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-19 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-5, 9-14, and 16-17 are rejected under 35 U.S.C. 103 as being un-patentable over Alfred et al. (US 20030187808 A1) in view of Harnesk et al. (US 20200082308 A1).
Regarding claim 1. Alfred teaches A process for computing, in an on-demand converting environment, the yield, production time and/or cost of converting input inventory items into custom output inventory items that meet certain output requirements, wherein it is impractical to track the input and output inventory items via a bill of materials and/or part number system because of the amorphous nature of the input and output inventory items, the process comprising: [Alfred, Abstract, Alfred teaches “The present invention provides a method for estimating the cost of a custom-processed or custom-printed paper product” wherein computing cost of production of custom paper product. Wherein, traditional manufacturing relies on bill of materials and inventory lists to assemble products, identify inventory constraints, identify number of output items, etc. However, in paper conversion, a number of input paper items may be converted into a number of different output paper products which makes is impractical to track the input and output inventory items ] receiving a request for a custom paper product comprising one or more output requirements for the custom paper product; [Alfred, Abstract, Alfred teaches “receiving a request for a custom-processed or custom-printed paper product”] the output requirements comprising physical characteristics comprising at least one of grade, thickness, basis weight, weight, linear measure, width, length, diameter, core, quality, condition and mill source, wherein a plurality of different input inventory items could be used to satisfy the request; [Alfred, Para. 0069, Alfred teaches “the requester is prompted to input requirements for a custom product via a user I/O device 170, for example, a paper grade, core diameter (for roll products), perforation, specifications” wherein a requirement (request) including grade] filtering, by a processor, a plurality of inventory items to identify a subset of input inventory items, the subset of input inventory items having minimum physical characteristics necessary for being converted into output inventory items having the one or more output requirements for the custom paper product, the physical characteristics comprising at least one of grade, thickness, basis weight, weight, linear measure, width, length, diameter, core, quality, condition and mill source [Alfred, Para. 0080, Alfred teaches “For example, if rolls of paper are to be used, the roll length, width, and core diameter, as well as the paper thickness, are all factors that are used to determine the quantity (e.g., number of square feet or linear feet) of paper needed for the job.” wherein “width, and core diameter, as well as the paper thickness, are all factors that are used to determine the quantity (e.g., number of square feet or linear feet) of paper needed for the job” is equivalent to “minimum physical characteristics necessary for being converted into output inventory items having the one or more output requirements” and “determine the quantity” is equivalent to a set of inventory]
Alfred does not specifically teach, however, Harnesk teaches wherein each inventory item in the identified subset of input inventory items comprises at least one physical characteristic that is different than each other identified inventory item, the different physical characteristic being associated with at least one of each identified input inventory item having been partially converted in association with a prior conversion process and each identified input inventory item having different initial physical characteristics; [Harnesk, para. 0136, Harnesk teaches “Template production device 804 is configured to follow instructions (e.g., production instructions 114 as generated by computer system 104) to stamp and/or cut templates forpackaging products (e.g., boxes) into the source packaging material 808a. For example, production track 800 is depicted as having output, onto material exit tray 806, processed packaging material 808b that includes two packaging templates 809a and 809b in a tiled or side-by-side configuration” wherein the two templates have different characteristics and are been partially converted prior to being processed] 
Alfred teaches computer software and hardware for the paper converting and business forms printing industry and Harnesk teaches optimizing dynamically assigning product groups to production machines. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Alfred to incorporate the teaching of Harnesk by using different physical characteristic being associated with at least one of each identified input inventory item having been partially converted in association with a prior conversion process and each identified input inventory item having different initial physical characteristics. The motivation to combine Alfred with Harnesk has the advantage of greatly reducing the amount of waste that would have been generated when producing a single box template of the same size [Harnesk, para. 0136].
Further, Alfred teaches identifying at least one of a plurality of converting process capable of converting each of the identified input inventory items into the custom paper product; identifying at least one of a plurality of machines capable of performing the identified converting process; [Alfred, para. 0005, Alfred teaches “These factors include knowledge of the type of paper (e.g., size, thickness, basis weight) used by the requester's equipment, the types of printing and paper slitting machines that will be required for the manufacturer to process the order, the machine running time necessary for the manufacturer to process the order” emphasis added, Wherein process to convert to custom paper and wherein the machine running time is equivalent to identifying a capable machine] obtaining data from a computing device, the data comprising at least one of: output category attributes, machine speed attributes, and process cost attributes; [Alfred, para. 0038, Alfred teaches “The processor 142 is generally operable to obtain software and/or firmware programming instructions (including cost estimator 152) from the storage device 144, load the instructions into memory 146, and execute the instructions from memory 146” Wherein obtaining process cost data such from a computer device] computing, in parallel by the processor, at least one of a plurality of expected yields, costs and production times for converting each of the identified input inventory items into the output inventory items having the one or more output requirements, wherein the computation is performed based on the obtained data [Alfred, Abstract, Alfred teaches “a method for estimating the cost of a custom-processed or custom-printed paper product. The method includes the step of receiving a request for a custom-processed or custom-printed paper product, where the request includes at least one product requirement. The method also includes the step of determining an estimated cost of manufacturing the requested custom-processed or custom-printed paper product based at least in part on the at least one product requirement” Wherein computing cost of production. Para. 0005 teaches “These factors include knowledge of the type of paper (e.g., size, thickness, basis weight) used by the requester's equipment, the types of printing and paper slitting machines that will be required for the manufacturer to process the order, the machine running time necessary for the manufacturer to process the order” wherein “machine running time necessary for the manufacturer to process the order” is equivalent to production time] and identifying, in substantially real-time based on the computing, an input to output converting process and corresponding input inventory items associated with at least one of a greatest expected yield among the plurality of computed expected yields, a lowest cost among the plurality of computed expected costs, and a lowest production time among the plurality of computed expected production times [Alfred, para. 0108, Alfred teaches “For stock items, the order identifies the lowest cost supplier of the ordered item(s) found in the database as well as the supplier's price. Thus, the requester or the provider may then place the order with most cost-effective supplier” wherein optimizing cost. Para. 0087 teaches “In addition, certain additional costs associated with custom-printed paper products are factored into the total variable cost. Such "printing costs" include, for example, printing press run time costs and ink costs. These costs are included in the variable cost estimate for the requested paper product, and are calculated at step 510. Printing press run time costs are calculated if the requested product requires printing” wherein optimizing time. Claim 16 teaches “wherein the quotation is delivered to the requester in real time” wherein real time optimization].
Regarding claim 2. Alfred in view of Harnesk teaches all of the limitations of claim 1 (as above). Further, Alfred teaches wherein the input inventory further comprise at least one of the following attributes: color, coating, print, perforation, embossing, lamination, folding and windowing [Alfred, para. 0005, Alfred teaches “In order to prepare a quotation, particularly for a custom-processed paper product, the manufacturer considers a variety of information relating to the requested product, for example, paper type, thickness, dimensions, colors” Wherein colors are used as input data for computing cost].
Regarding claim 3. Alfred in view of Harnesk teaches all of the limitations of claim 1 (as above). Further, Alfred teaches wherein the output inventory items comprise at least one of the following attributes: color, coating, print, perforation, embossing, lamination, folding and windowing [Alfred, para. 0056, Alfred teaches “At step 200, a server device 140 receives, via network 120, a request for a quotation including one or a plurality of requirements for a paper product from a requester using a client computing device 160. These requirements may include paper type, thickness, dimensions, and/or quality, colors to be printed, printing requirements, requester's machine type (e.g., make, model), delivery requirements” Wherein the request requirement of colors is also an attribute for output].  
Regarding claim 4. Alfred in view of Harnesk teaches all of the limitations of claim 1 (as above). Further, Alfred teaches wherein the converting process is comprised of at least one of the following converting rules: rolls to rolls, rolls to sheets, rolls to patterns, sheets to sheets, sheets to patterns, and patterns to patterns [Alfred, para. 0084, Alfred teaches “Slitter run waste is the amount of wasted paper produced during a run of the manufacturer's slitter machine. The slitter machine is used, for example, if the requested paper product is a rolled product. The estimated amount of slitter run waste is multiplied by the unit paper cost to determine the estimated slitter run waste cost” wherein rolls to sheet conversion].  
Regarding claim 5. Alfred in view of Harnesk teaches all of the limitations of claim 1 (as above). Further, Alfred teaches wherein the process cost attributes are comprised of converting labor and overhead cost per hour, [Alfred, para. 0086, Alfred teaches “When paper products require special processing, the provider incurs a certain amount of labor costs, for example, labor is required to convert paper on a slitter machine to a specific configuration for a requested rolled product. These labor costs are factored into the total variable cost of the requested product” wherein labor and overhead cost] and machine speed attributes are comprised of at least one of: weight per unit of time, linear measure per unit of time, and items per unit of time [Alfred, para. 0087, Alfred teaches “These costs are determined based on the amount of paper required to process the request (e.g., linear feet) and the processing rate of the printing press (e.g., linear feet per minute)” wherein linear measure per unit of time]. 
Regarding claim 9. Alfred in view of Harnesk teaches all of the limitations of claim 1 (as above). Further, Alfred teaches further comprising at least one of: validating the identified input inventory items are appropriate to produce the output requirements, at least one machine is capable of performing the identified converting process and making the one or more output requirements, validating that at least one converting process and at least one machine is appropriate to convert the identified input inventory items into one or more of the output requirements, and validating that a determined waste percentage is below a set threshold [Alfred, para. 0058, Alfred teaches “the provider's database includes industry-wide information relating to the types of equipment used by various possible requesters in the industry. This portion of the database is used to validate information input by a requester” wherein validating a type of equipment used by a requester is validating the type of product requested which is equivalent to validating the type of process to be used].  
Regarding claim 10. Alfred in view of Harnesk teaches all of the limitations of claim 1 (as above). Further, Alfred teaches further comprising obtaining data from user defined tables [Alfred, para. 0060, Alfred teaches “The product of this calculation is then added to the estimated cost in order to generate the final selling price. The markup may also be a fixed dollar value that is added to the estimated cost. The markup may be obtained from a predefined look-up table” wherein obtaining data from a look up table].  
Regarding claim 11. Alfred in view of Harnesk teaches all of the limitations of claim 10 (as above). Further, Alfred teaches wherein user defined tables are further comprised of user defined units [Alfred, para. 0062, Alfred teaches “FIG. 8 shows an exemplary quotation for arequested product. The unit price reflects the markup. The total price is the unit price multiplied by the quantity requested” wherein a “unit price reflects the markup” is equivalent to a user defined unit].  
Regarding claim 12. Alfred in view of Harnesk teaches all of the limitations of claim 10 (as above). Further, Alfred teaches wherein user defined tables are further comprised of metric to imperial conversion tables and/or imperial to metric conversion tables [Alfred, para. 0057 teaches “the requester may specify the requested information by freely inputting it; alternatively or additionally, the requested information may be automatically or manually selected from a database, table, spreadsheet or list of possible choices” wherein selecting from a database is equivalent to defined tables. Para. 0098, Alfred teaches “In the illustrated embodiment, paper dimensions may be input in either English or metric units of measure” wherein input of metric or imperial units manually by referring to a database (table)].  
Regarding claim 13. Alfred in view of Harnesk teaches all of the limitations of claim 10 (as above). Further, Alfred teaches wherein user defined tables are further comprised of user defined grades specifying how basis weight is calculated [Alfred, para. 0005 teaches “In addition, the manufacturer relies on the experience and knowledge of its personnel to determine the particular factors that will affect the quotation. These factors include knowledge of the type of paper (e.g., size, thickness, basis weight)” wherein calculating basis weight based on experience , with the broadest reasonable interpretation, can be interpreted as referring to basis weight information stored for the user to refer to (tables)].  
Regarding claim 14. Alfred in view of Harnesk teaches all of the limitations of claim 1 (as above). Further, Alfred teaches wherein the machine attributes are comprised of at least one of run speed, startup time, max input items, input change time, and input removal time [Alfred, para. 0087 teaches “Printing press run time costs are calculated if the requested product requires printing. These costs are determined based on the amount of paper required to process the request (e.g., linear feet) and the processing rate of the printing press (e.g., linear feet per minute)” wherein the processing rate of the printing press, linear feet per minute is a speed attribute of a machine].  
Regarding claim 16. Alfred in view of Harnesk teaches all of the limitations of claim 1 (as above). Further, Alfred teaches further comprising providing a report to a user, the report comprising at least one of yield calculations, expected costs and production time, including cost of material, waste and converting costs [Alfred, para. 0034 teaches “FIG. 8 is an exemplary display of a quotation for a paper product in accordance with the present invention” wherein displaying a quotation of the paper product as in figure 8 is equivalent to report of a yield calculation].  
Regarding claim 17. Alfred in view of Harnesk teaches all of the limitations of claim 1 (as above). Further, Alfred teaches wherein the process can be completed without relying on an order entry number, part number or bill of materials [Alfred, entire specification do not rely on part number or bill of material to finish the order].  
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being un-patentable over Alfred in view of Harnesk and in further view of de Jong et al. (US8827406B1) hereinafter Jong.
Regarding claim 6. Alfred in view of Harnesk teaches all of the limitations of claim 5 (as above). Alfred in view of Harnesk does not specifically teach, however, Jong teaches wherein the machine speed attributes are obtained from a machine file, [Jong, column 1 lines 32-33, Jong teaches “the motor speed changes based on media characteristics obtained from table entries” wherein the machine speed attributes are obtained from a machine file] 
Alfred teaches computer software and hardware for the paper converting and business forms printing industry and Jong teaches reducing print quality defects due to excursions in the velocity of media transport caused by a transfix nip in a direct marking printing system. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Alfred in view of Harnesk to incorporate the teaching of Jong by obtaining machine speed attributes from a machine file.  The motivation to combine Alfred in view of Harnesk with Jong has the advantage of reducing the velocity transient caused when the nip roller engages the media resulting improvement in image quality [Jong, background and column 5 line 66].
Further, Alfred teaches and the process cost attributes are obtained from a process file  [Alfred, para. 0010, Alfred teaches “The quotation may be based at least in part on the marked-up estimated cost” wherein cost attributes are obtained from a process file].
Regarding claim 8. Alfred in view of Harnesk teaches all of the limitations of claim 5 (as above). Alfred in view of Harnesk does not specifically teach, however, Jong teaches wherein the machine speed attributes include a cutoff length speed curve to adjust machine speed based on the output requirements of the custom paper product [Jong, column 1 lines 32-33, Jong teaches “The motor speed is adjusted based on the motor speed output signal” wherein adjusting machine speed based on the output requirements]
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Alfred in view of Harnesk to incorporate the teaching of Jong by adjusting machine speed based on the output requirements.  The motivation to combine Alfred in view of Harnesk with Jong has the advantage of reducing the velocity transient caused when the nip roller engages the media resulting improvement in image quality [Jong, background and column 5 line 66].
   
Claim 7 is rejected under 35 U.S.C. 103 as being un-patentable over Alfred in view of Harnesk and Jong and in further view of Begemann et al. (US 6985790 B2)
Regarding claim 7. Alfred in view of Harnesk and Jong teaches all of the limitations of claim 6 (as above). Alfred in view of Harnesk and Jong does not specifically teach, however, Begemann teaches further comprising determining whether a multi-converting process or multi-machine process is required based on the machine file and the process file [Begemann, column 6 lines 13-17, Begemann teaches “All process steps occurring during paper production that are relevant to the printing process can be combined with each other so that the relevant information, together with the location information, is transmitted to the recording device at the cutting device” wherein the relevant information about a process steps is equivalent to process file for multi-process] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Alfred in view of Harnesk and Jong to incorporate the teaching of Begemann by determining a multi-process based on process file.  The motivation to combine Alfred in view of Harnesk and Jong with Begemann has the advantage of such an arrangement where the printing process can be optimized and that a simple and clear allocation exists between the respectively described characteristics and the location, despite a large volume of data [Begemann, background and column 6 lines 17-21].
Claims 15 and 19 are rejected under 35 U.S.C. 103 as being un-patentable over Alfred in view Harnesk and in further view of Begemann.
Regarding claim 15. Alfred in view of Harnesk teaches all of the limitations of claim 1 (as above). Alfred in view of Harnesk does not specifically teach, however, Begemann teaches further comprising producing the output inventory items  [Begemann, claim 13, Begemann teaches “The paper produced in the paper machine is subsequently wound on so-called reel spools. The resulting fully wound rolls normally have a width of 2 m to more than 10 m and a diameter of almost 4 m, and possibly more” wherein producing the inventory] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Alfred in view of Harnesk to incorporate the teaching of Begemann by producing the inventory.  The motivation to combine Alfred in view of Harnesk with Begemann has the advantage of such an arrangement where the printing process can be optimized and that a simple and clear allocation exists between the respectively described characteristics and the location, despite a large volume of data [Begemann, background and column 6 lines 17-21].
Regarding claim 19. Alfred in view of Harnesk teaches all of the limitations of claim 1 (as above). Alfred in view of Harnesk does not specifically teach, however, Begemann teaches wherein the custom paper product comprise a custom foil or custom film product [Begemann, column 3 lines 42-45, Begemann teaches “As used herein, "substrate media" and "media" refer to a tangible medium, such as paper (e.g., a sheet of paper, a ream of paper, etc.), transparencies, parchment, film” wherein film product] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Alfred in view of Harnesk to incorporate the teaching of Begemann by producing film product.  The motivation to combine Alfred in view of Harnesk with Begemann has the advantage of such an arrangement where the printing processcan be optimized and that a simple and clear allocation exists between the respectively described characteristics and the location, despite a large volume of data [Begemann, background and column 6 lines 17-21].
Claim 18 is rejected under 35 U.S.C. 103 as being un-patentable over Alfred in view of Harnesk and in further view of Grigsby et al. (US 5667620 A).
 Regarding claim 18. Alfred in view of Harnesk teaches all of the limitations of claim 1 (as above). Alfred in view of Harnesk does not specifically teach, however, Grigsby teaches wherein at least one of the output inventory items having the output requirements is designated as at least one of. a finished good inventory item ready to be sold and shipped, and an input inventory item to be stored in inventory for use in a future converting process [Grigsby, column 10 lines 44-47, Grigsby teaches “The capped planks 44 emerge from the compressor 82 as a finished board ready for shipment” wherein product ready for shipment. Further, column 10 lines 1-2 teaches “Further, the waste is fully recyclable, as opposed to lumber waste which typically is disposed of in landfills” wherein inventory for future use] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Alfred in view of Harnesk to incorporate the teaching of Grigsby by designating a finished good inventory item ready to be sold and shipped, and an input inventory item to be stored in inventory for use in a future converting process.  The motivation to combine Alfred in view of Harnesk with Grigsby has the advantage of minimizing waste materials [Grigsby, background and column 10 line 66 - column 11 line 1].  



Conclusion
The following prior arts made of record and not relied upon is considered pertinent to applicant's disclosure because it is simulating time scheduling production of packaged custom dairy products in an existing production plant. Garay (US 20210365880 A1).

Applicant's amendments and arguments dated 09/19/2022 necessitated the reformulation of the 35 USC § 101 and the 35 USC § 103 rejections presented in this Office action of the pending claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623